Citation Nr: 0704852	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a subtotal gastrectomy and duodenal ulcer, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1955 to April 
1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in May 
2006.  The transcript of that proceeding is of record.  

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim of entitlement to an 
increased disability evaluation.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part.


REMAND

At the veteran's hearing before the undersigned VLJ, the 
veteran testified that he had sought treatment for his 
residuals of a subtotal gastrectomy and duodenal ulcer from 
Dr. Brick and Dr. Marshall.  The veteran testified that he 
would submit treatment records from these physicians, in 
support of his claim.  However, he failed to do so.  The 
Board finds that VA must make a "reasonable effort" to 
obtain these and other relevant records.  These additional 
records, assuming they exist, may contain important medical 
evidence or confirmation of the veteran's assertions.  And 
if, per chance, the RO did make a reasonable effort to obtain 
all of the veteran's VA medical treatment records, but they 
were unavailable, there is no specific indication in the file 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

Similarly, the veteran testified at his hearing that he had 
not sought treatment for his residuals of a subtotal 
gastrectomy and duodenal ulcer from a VA Medical Center.  
Nonetheless, the Board notes that veteran had sought 
treatment at the VAMC in St. Louis, Missouri in 2001.  
However, VA confirmation that there are no more recent, 
relevant VA medical records to be associated with his claims 
file would be useful in adjudicating this appeal.  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Additionally, while the Board realizes the veteran underwent 
VA examinations in May 2003 and July 2005 concerning his 
residuals of a subtotal gastrectomy and duodenal ulcer, the 
reports of those evaluations do not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of this condition under the Rating Schedule.  
See 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7308 
(2006).  To effectively evaluate his residuals of a subtotal 
gastrectomy and duodenal ulcer, more recent objective 
characterizations of this disorder and its associated 
symptomatology are required.  In particular, it is unclear 
from the medical evidence of record whether, as the veteran's 
representative alleges, the veteran's service-connected 
residuals are worse now than they were during the previous 
evaluations.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  See also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined 
the Board should have ordered a contemporaneous examination 
of the veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

A determination of the severity of the residuals of his 
residuals of a subtotal gastrectomy and duodenal ulcer is 
especially important in this particular instance because the 
veteran also has significant conditions that are separately 
service-connected - including a ventral hernia and 
hemorrhoids, as well as significant conditions which are not 
service-connected, such as colon polyps, whose symptoms 
generally cannot be used as grounds for increasing the rating 
for his residuals of a subtotal gastrectomy and duodenal 
ulcer.  In particular, he cannot receive additional 
compensation for the very same symptoms.  See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding provision (the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  And, the Board cannot render an 
informed decision concerning the level of disability caused 
by of his residuals of a subtotal gastrectomy and duodenal 
ulcer in the absence of specific medical information 
regarding the severity of these coexisting conditions.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  

So the veteran should be afforded another VA evaluation to 
better delineate the current severity, symptomatology, and 
manifestations of his residuals of a subtotal gastrectomy and 
duodenal ulcer.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from Drs. Brick 
and Marshall concerning any treatment for 
his residuals of a subtotal gastrectomy 
and duodenal ulcer, particularly 
including records from April 2002 to the 
present.  See May 9, 2006 Board video 
conference hearing transcript, pages 7 
and 10.

2.  Obtain complete records of the 
veteran's treatment at the VAMC in St. 
Louis, Missouri from April 2002 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Schedule the veteran for another VA 
digestive examination to ascertain the 
current severity and manifestations of 
his service-connected residuals of a 
subtotal gastrectomy and duodenal ulcer.  
Conduct all testing and evaluation needed 
to make this determination.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
residuals of a subtotal gastrectomy and 
duodenal ulcer, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical, to 
include colon polyps, ventral hernia, 
and hemorrhoids).  If it is not possible 
or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


